 



Exhibit 10.55
FIRST LOAN MODIFICATION AGREEMENT
     THIS FIRST LOAN MODIFICATION AGREEMENT (this “Modification” or this
“Agreement”) is made as of the                      day of December, 2006, by
and among: (a) COMSTOCK BELLEMEADE, L.C., a Virginia limited liability company
(“Borrower”); (b) COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation
(“Guarantor”); (c) BANK OF AMERICA, N.A., a national banking association, its
successors and/or assigns (“Lender”) and (d) LENKA E. LUNDSTEN, a resident of
Fairfax County, Virginia as Trustee (the “Trustee”).
RECITALS:
     WHEREAS, pursuant to the terms of that certain Loan Agreement dated as of
September 28, 2005, by and between Lender and Borrower (as the same may be
amended, renewed, supplemented or restated from time to time, the “Loan
Agreement”), Lender made a loan (the “Loan”) to Borrower in the original
principal amount of Forty-Six Million Seven Hundred Twenty-Five Thousand and
No/100 Dollars ($46,725,000.00), as evidenced by that certain Deed of Trust Note
dated September 28, 2005 made by Borrower payable to the order of Lender in the
original principal amount of Forty-Six Million Seven Hundred Twenty-Five
Thousand and No/100 Dollars ($46,725,000.00) (as the same may be amended,
renewed, supplemented or restated from time to time, the “Note”); and
     WHEREAS, Borrower’s obligations under the Note are secured by, among other
things, a Credit Line Deed of Trust and Security Agreement dated September 28,
2005, from Borrower for the benefit of Lender, and recorded among the land
records of Loudoun County, Virginia on September 29, 2005 as instrument
#200509290111056 (as the same may be amended, renewed, supplemented or restated
from time to time, the “ Deed of Trust”), covering certain real property and
improvements thereon located in Loudoun County, Virginia and more particularly
described therein and on Exhibit A attached hereto (collectively, the
“Property”); and
     WHEREAS, the Deed of Trust also secured a certain letter of credit facility
(the “LOC Facility”)in the amount of One Million and No/100 Dollars
($1,000,000.00), as evidenced by that certain Letter of Credit Note dated as of
September 28, 2005 made by Borrower payable to the order of Lender in the
original principal amount of One Million and No/100 Dollars ($1,000,000.00) (the
“LOC Note”), however the LOC Facility was cancelled and terminated prior to the
date hereof; and
     WHEREAS, Borrower’s obligations under the Note are guaranteed by Guarantor
pursuant to a Guaranty Agreement dated September 28, 2005 (as the same may be
amended, renewed, supplemented or restated from time to time, the “Guaranty”);
and
     WHEREAS, the outstanding principal balance under the Loan as of the date
hereof is Thirty-Three Million One Hundred Twenty Three Thousand Three Hundred
Twenty and 72/100 Dollars ($33,123,320.72); and
     WHEREAS, Borrower’s obligations under the Note and the other Loan Documents
(hereinafter defined) are hereinafter collectively called the “Obligations” the
Note, the Deed of Trust, the Loan Agreement, the Guaranty and all other
documents previously, now or hereafter executed and delivered to evidence,
secure, guarantee, or in connection with, the Obligations, as the same may from
time to time be renewed, extended, amended, supplemented or restated, are
hereinafter collectively called the “ Loan Documents ”.and all liens, security
interests, assignments,
Bank of America — Comstock Bellemeade Modification

 



--------------------------------------------------------------------------------



 



superior titles, rights, remedies, powers, equities and priorities securing the
Note or providing recourse to Lender with respect thereto are hereinafter
collectively called the “ Liens”; and
     WHEREAS, at the request of the Borrower, the Lender has agreed to modify
the Loan to (i) extend the Maturity Date of the Loan; (ii) modify the maximum
principal amount of the Loan; (iii) modify certain payment terms of the Loan;
and (iv) make certain other changes to the Loan Documents as set forth herein;
and
     WHEREAS, Lender issued a notice of default to Borrower and Guarantor on
October 18, 2006 (the “Notice”) with respect to the Loan which was disputed by
Borrower and Guarantor. Upon execution and delivery of this Modification by
Borrower and Guarantor and provided that the conditions set forth in Section 3
of this Modification are satisfied, Lender hereby expressly agrees that the
Notice is withdrawn and of no further force and effect; and
     NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by all parties, the parties agree as follows:
     1. Recitals. The recitals set forth above are a material part of this
Agreement. Borrower acknowledges and affirms the accuracy of the recitals set
forth above.
     2. Definitions. All capitalized terms herein, unless otherwise defined
herein, shall have the same meaning ascribed to such terms as in the Loan
Documents.
     3. Modification to Atlanta Loan, Highlands Loan and Fifteen Million Dollar
Comstock Loan. Simultaneously with the execution of this Agreement, (i) Comstock
Homes of Atlanta, LLC, Comstock Homes of Myrtle Beach, LLC (formerly known as
Parker-Chandler Homes/South Carolina, LLC) and Guarantor shall execute that
certain Loan Modification Agreement in connection with that certain loan
originally made by Lender to Comstock Homes of Atlanta, LLC (formerly known as
PCH Development, LLC which is successor by merger to Parker Chandler Homes,
Inc.) in the original principal amount of Seven Million Five Hundred Thousand
and No/100 Dollars ($7,500,000.00) (as the same has been amended, renewed,
supplemented or restated from time to time, the “Atlanta Homes Loan”)
(ii) Highland Avenue Properties, LLC and Guarantor shall execute that certain
Loan Modification Agreement in connection with that certain loan originally made
by Lender to Highland Avenue Properties, LLC in the original principal amount of
Four Million Eight Hundred Fifty-One Thousand Two Hundred Thirty-Five and No/100
Dollars ($4,851,235.00) (as the same has been amended, renewed, supplemented or
restated from time to time, the “Highlands Loan”) and (iii) Guarantor shall
execute that certain Second Loan Modification Agreement in connection with that
certain loan originally made by Lender to Guarantor in the original principal
amount of Fifteen Million and No/100 Dollars ($15,000,000.00) (as the same may
be amended, renewed, supplemented or restated from time to time, the “Fifteen
Million Dollar Comstock Loan”).
     4. Maturity. All of the Obligations, including (without limitation) all
outstanding principal, accrued and unpaid interest, outstanding late charges,
unpaid fees, and all other amounts outstanding under the Note and the other Loan
Documents, shall be due and payable in full on December 31, 2007 (the “Maturity
Date”). All references to the Maturity Date contained in the Loan Documents
shall refer to the Maturity Date as defined in this Agreement.
     5. Amount of Loan. The Note and the Loan Documents are hereby amended to
reduce the maximum aggregate principal amount which can be outstanding under the
Loan to
Bank Of America — Comstock Bellemeade Modification

Page 2



--------------------------------------------------------------------------------



 



Thirty-Three Million One Hundred Twenty Three Thousand Three Hundred Twenty and
72/100 Dollars ($33,123,320.72). There shall be no further advances of principal
under the Loan. Any reference in any of the Loan Documents to the amount of the
Loan or Note as $46,725,000.00 is hereby deleted in its entirety and the amount
$33,123,320.72 is substituted in lieu thereof. From and after the date hereof,
Borrower must make all payments of any kind whatsoever, due by Borrower to
Lender in connection with the Loan, via wire transfer of immediately available
funds, in accordance with the wiring instructions attached hereto as Exhibit B.
     6. Condominium. Lender hereby agrees that Borrower is permitted to
terminate the declaration of condominium in effect at the Property and lease any
of the units at the Property provided that Borrower complies with all applicable
laws, rules and regulations with respect thereto.
     7. Deed of Trust Note.
     a. Section 1(a). Section 1(a) of the Note is hereby deleted in its entirety
and replaced with the following:
“Accrued and unpaid interest shall continue to be due and payable on the first
day of each month until December 31, 2007 (the “Maturity Date”), at which time
the entire outstanding principal balance hereof, all accrued and unpaid interest
hereon and ail other amounts payable hereunder, shall be due and payable in full
without notice. Notwithstanding the foregoing, Borrower may elect to extend the
Maturity Date for one (1) period of twelve (12) months (the “Extension Period
”)provided that: (i) prior to the commencement of the Extension Period,` no
Default has occurred and remains uncured under (a) this Loan or (b) that certain
loan originally made by Beneficiary to Parker-Chandler Homes, Inc. in the
original principal amount of Seven Million Five Hundred Thousand and No/100
Dollars ($7,500,000.00) (as the same has been amended, renewed, supplemented or
restated from time to time, the “ Atlanta Homes Loan”) or (c) that certain loan
originally made by Beneficiary to Highland Avenue Properties, LLC in the
original principal amount of Four Million Eight Hundred Fifty One Thousand Two
Hundred Thirty-Five and No/100 Dollars ($4,851,235.00) (as the same has been
amended, renewed, supplemented or restated from time to time, the“Highlands
Loan”) or (d) that certain loan originally made by Beneficiary to Comstock
Homebuilding Companies, Inc. in the original principal amount of Fifteen Million
and No/100 Dollars ($15,000,000.00) (the “Fifteen Million Dollar Comstock
Loan”); and (ii) the Borrower has timely made all required principal payments
pursuant to Section 1(b) hereof; and (iii) the Borrower pays an extension fee to
Lender in an amount equal to one-half of one percent (0.50%) of the then
outstanding Loan amount, taking into account any payments made in reduction of
the then outstanding Loan amount, which extension fee must be paid by Borrower
to Lender in immediately available funds on or before December 31, 2007; and
(iv) the Borrower pays to Lender, in immediately available funds on or before
December 31, 2007, an amount (the “Mandatory September Appraisal Payment”)
sufficient to reduce the then outstanding principal balance of the Loan to
eighty-percent (80%) of the value of the Property as determined pursuant to the
September Appraisal (as hereinafter defined), and (v) on or before August 1,
2007, Borrower provides Lender with written notice that Borrower elects to
extend the Maturity Date for the Extension Period (such election in accordance
with the terms hereof shall be referred to as the “Extension Option”).
     Upon the timely receipt by Lender of Borrower’s written election to
exercise the Extension Option, Lender shall order an “as-is” appraisal of the
Property on a per unit basis in September of 2007, at the sole cost and expense
of Borrower, which appraisal shall be satisfactory to Lender in Lender’s sole
discretion (the “September Appraisal”).
Bank of America — Comstock Bellemeade Modification

Page 3



--------------------------------------------------------------------------------



 



The Mandatory September Appraisal Payment shall be calculated, in Lender’s sole
discretion, based upon: (i) the September Appraisal and (ii) the number of units
encumbered by the Deed of Trust (as hereinafter defined) on December 30, 2007
and (iii) the principal amount of the Loan outstanding on December 30, 2007.”
     b. Section  1(b). Section 1(b) of the Note is hereby deleted and replaced
with the following:
“In addition to all payments due and payable pursuant to Section 1(a) of this
Note, Borrower shall pay to Lender, in immediately available funds, payments to
reduce the outstanding principal balance of the Loan in accordance with the
following schedule contained in this Section 1(b):

      Due Date   $ Amount of Required Principal
Payment June 30, 2007   $  500,000.00 Extension Period     March 31,2008  
$1,000,000.00 June 30, 2008   $1,000,000.00 September 30, 2008   $1,000,000.00

Borrower hereby agrees that, in the event Borrower in unable to make the
aforementioned payments from the sale of units at the Property, Borrower is
nevertheless obligated to make the aforementioned payments to Lender with no
exceptions. Failure to make any of the payments specified on the schedule
contained in this Section 1 (b) shall constitute a Default and/or Event of
Default as defined in the Loan Documents and Lender shall be immediately
entitled to exercise all remedies available to Lender under any and all of the
Loan Documents-.—
8. Deed of Trust.
     Section 10.1. Section 10.1 of the Deed of Trust is hereby deleted and
replaced with the following:
“Prior to the Maturity Date, upon request from the Grantor, and provided no
default exists under any of the Loan Documents, the Beneficiary shall release
any Unit upon payment by the Grantor of a release price in accordance with the
schedule below. The payment of a release price shall be applied as set forth in
Section 8 of the Deed of Trust Note and in accordance with Exhibit B attached
hereto. The Grantor shall pay any and all legal fees incurred by the Beneficiary
in connection with any such release.

                  Type of Unit        Square Footage          Release Price
1 bedroom/1 bath
    486     $ 136,334  
1 bedroom/1 bath
    590     $ 163,619  
1 bedroom/1 bath
    677     $ 177,262  
1 bedroom/1 bath
    748     $ 185,447  
2 bedroom/2 bath
    901     $ 222,813  
2 bedroom/2 bath
    1010     $ 238,835  

Bank of America — Comstock Bellemeade Modification

Page 4



--------------------------------------------------------------------------------



 



If Grantor elects to extend the Maturity Date in accordance with the terms of
the Deed of Trust Note (as the same may be amended, renewed, supplemented or
restated from time to time), Beneficiary shall release any unit upon payment by
the Grantor of a release price determined by Lender, in Lender’s sole
discretion, equal to the greater of either (i) the release price listed in this
Section 10.1 for the unit Grantor wishes to have released or (ii) the as-is
value of the unit as determined by the September Appraisal (as defined in the
Deed of Trust Note).”
9. Loan Agreement.
     a. Section 6.1(b). The following language shall be added to the Loan
Agreement as Section 6.1(b) and the remaining subsections of Section 6.1 shall
be re numbered accordingly:
“(b) Additionally, Borrower must submit to Lender (i) within ten (10) days from
the end of each month, monthly financial statements (all of which financial
statements must include a balance sheet, income statement, sources and uses of
funds for such fiscal month, projected sources and uses of funds for the coming
month, detailed listing and description of all contingent liabilities, tax
returns, written verification of liquidity and such other supporting schedules
and documentation). All such financial statements shall be certified as true and
correct by the Chief Financial Officer of Comstock Homebuilding Companies, Inc.
in a form acceptable to the Lender in all respects; and (ii) within thirty
(30) days from the end of each month a certified rent roll for the Property;
and”
     b. Section 6.15. Section 6.15 of the Loan Agreement is hereby deleted and
replaced in its entirety with the following:
“In accordance with Section 1 (b) of the Note, Borrower shall pay to Lender, in
immediately available funds, payments to reduce the outstanding principal
balance of the Loan as follows:

        $ Amount of Required Principal Due Date   Payment                     
June 30, 2007

  $     500,000.00           

Extension Period
   
March 31 , 2008

  $  1,000,000.00           
June 30 , 2008

  $1,000,0000.00           
September 30 , 2008
  $  1,000,000.00           

Borrower hereby agrees that, in the event Borrower in unable to make the
aforementioned payments from the sale of units at the Property, Borrower is
nevertheless obligated to make the aforementioned payments to Lender with no
exceptions. Failure to make any of the payments specified on the schedule
contained in this Section 6.15 shall constitute a Default and/or Event of
Default as defined in the Loan Documents and Lender shall be immediately
entitled to exercise all remedies available to Lender under any and all of the
Loan documents.”
Bank of America — Comstock Bellemeade Modification

Page 5



--------------------------------------------------------------------------------



 



     10. Borrower’s Representations and Warranties. The Borrower hereby
reaffirms all of representations and warranties set forth in the Loan Documents,
and further represents and warrants that; (a) the Borrower is the sole legal and
beneficial owner of the Property; (b) the execution and delivery of this
Agreement does not contravene, result in a breach of, or constitute a default
under, any deed of trust, loan agreement, indenture or other contract or
agreement to which Borrower is a party or by which Borrower or any of its
properties may be bound (nor would such execution and delivery constitute such a
default with the passage of time or the giving of notice or both), and does not
violate or contravene any law, order, decree, rule, regulation or restriction to
which Borrower or the Property is subject; (c) this Agreement constitutes the
legal, valid and binding obligations of Borrower enforceable in accordance with
its terms; (d) the execution and delivery of, and performance under, this
Agreement are within Borrower’s power and authority without the joinder or
consent of any other party and have been duly authorized by all requisite
action, and are not in contravention of any law, or of any indenture, agreement
or undertaking to which Borrower is a party or by which it is bound; (e) there
exists no default under the Note or any other Loan Document; (f) there are no
offsets, claims or defenses with respect to the Obligations; and (g) Borrower is
duly organized and legally existing under the laws of the state of its
organization and is duly qualified to do business in the Commonwealth of
Virginia. The Borrower further represents and warrants that, except as disclosed
in public filings, there is no material suit, judicial or administrative action,
claim, investigation, inquiry, proceeding or demand pending (or, to Borrower’s
knowledge, threatened) against (i) Borrower, or against any other person liable
directly or indirectly for the Obligations, or (ii) which affects the Property
or the Borrower’s title to the Property, or (iii) which affects the validity
enforceability or priority of any of the Loan Documents. Borrower agrees to
indemnify and hold the Lender harmless against any loss, claim, damage,
liability or expense (including, without limitation, attorneys’ fees) incurred
as a result of any representation or warranty made by Borrower herein which
proves to be untrue or inaccurate in any respect, and any such occurrence shall
constitute a default under the Loan Documents.
11. Guaranty. Paragraph (i) and (ii) are hereby deleted from Section 4 of the
Guaranty.
     12. Renewal; Lien Continuation; No Novation. Borrower hereby renews the
Obligations and promises to pay and perform all Obligations as modified by this
Agreement. The Liens are hereby ratified and confirmed as valid, subsisting and
continuing to secure the Obligations, as modified hereby. Nothing herein shall
in any manner diminish, impair, waive or extinguish the Note, the Obligations or
the Liens. The execution and delivery of this Agreement shall not constitute a
novation of the debt evidenced and secured by the Loan Documents.
     13. Expenses. Borrower shall pay all costs and expenses and reimburse
Lender for any and all expenditures of every character incurred or expended from
time to time, regardless of whether a default shall have occurred, in connection
with (a) this Agreement; (b) the restructuring of the Loan which has occurred
previous to and simultaneously with the execution of this Agreement; (c) the
issuance by Lender at any time (including any time prior to the execution of
this Agreement) of any default letters or standstill letters or correspondence
of any kind to Borrower in connection with the Loan; (d) the evaluation,
monitoring and protection of the Property pursuant to rights given in the Loan
Documents or by law; and (e) the creation, perfection or realization upon the
Liens, and all costs and expenses relating to Lender’s exercise of any of its
rights and remedies under any of the Loan Documents or at law, including,
without limitation, all filing fees, taxes, brokerage fees and commissions,
title review and abstract fees, recordation and transfer taxes, Uniform
Commercial Code search fees, other fees and expenses incident to title searches,
Bank of America — Comstock Bellemeade Modification

Page6



--------------------------------------------------------------------------------



 



reports and security interests, escrow fees, attorneys’ fees, legal expenses,
court Costs, fees and expenses incurred in connection with any complete or
partial liquidation of the Property, and all fees and expenses for any
professional service relating to the Property or any operations conducted in
connection with it; provided, however, no right or option granted by Borrower to
Lender or otherwise arising pursuant to any provision of this or any other
document shall be deemed to impose a duty on Lender to supervise, monitor or
protect any aspect of the Property or any operations conducted in connection
with it.
     14. Reaffirmation of Guaranty. Guarantor, by signature below as such, for a
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, hereby consents to and joins in this Agreement and hereby declares
to and agrees with Lender that the Guaranty Agreement is and shall continue in
full force and effect for the benefit of Lender with respect to the Obligations,
as amended by this Agreement, that there are no offsets, claims, counterclaims,
crossclaims or defenses of the Guarantor with respect to the Guaranty Agreement
nor, to the Guarantor’s knowledge, with respect to the Obligations, that the
Guaranty Agreement is not released, diminished or impaired in any way by this
Agreement or the transactions contemplated hereby, and that the Guaranty
Agreement is hereby ratified and confirmed in all respects. Each Guarantor
hereby reaffirms all of the representations, warranties and covenants set forth
in the Guaranty Agreement. Each Guarantor acknowledges that without this consent
and reaffirmation, Lender would not execute this Agreement or otherwise consent
to its terms.
     15. Authorization. At the time of execution of this Modification, Borrower
shall, if and to the extent requested by Lender, deliver to Lender (a) the
opinion of Borrower’s counsel dated the date hereof, in form and substance
satisfactory to Lender, that this Agreement has been duly authorized, executed
and delivered by Borrower and the Guarantor and is binding on, and enforceable
against, the Borrower and the Guarantor in accordance with its terms; and
(b) such other evidence of due authorization and execution by the Borrower and
the Guarantor as the Lender may require.
     16. Further Assurances. The Borrower agrees to execute and deliver to the
Lender, promptly upon request from Lender, such additional documents as may be
necessary or appropriate to consummate the transactions contemplated herein or
to perfect, or continue the perfection of, the Liens.
     17. No Defenses. Borrower and Guarantor, as the case may be, each represent
and warrant that they (individually and collectively) have no claims, actions,
causes of action, defenses, counterclaims or setoffs of any kind or nature which
they can assert against Lender in connection with the making, closing,
administration, collection or enforcement by Lender of the Loan Documents, this
Agreement or any related agreements.
     18. Default Under Deed of Trust. If Borrower shall fail to keep or perform
any of the covenants or agreements contained herein or in any of the Loan
Documents, or if any statement, representation or warranty contained herein is
false, misleading or erroneous in any material respect, Borrower shall be deemed
to be in default under the Deed of Trust and Lender shall be entitled at its
option to exercise any and all of the rights and remedies granted pursuant to
the Deed of Trust, as amended hereby, or any other Loan Document or to which
Lender may otherwise be entitled, whether at law or in equity.
Bank of America — Comstock Bellemeade Modification

Page7



--------------------------------------------------------------------------------



 



     19. No Waiver by Lender. Borrower acknowledges and agrees that the
execution of this Agreement by the Lender is not intended nor shall it be
construed as (a) an actual or implied waiver of any, default under the Note, the
Deed of Trust or any other Loan Document (apart from Borrower’s failure to make
the principal payment required to be made under the Loan on September 30, 2006),
or (b) an actual or implied waiver of any condition or obligation imposed upon
the Borrower pursuant to the Note, the Deed of Trust or any other Loan Document,
except to the extent, if any, specified herein.
     20. Borrower’s Performance. If Borrower should fail to comply with any of
the agreements, covenants or obligations of the Borrower under this or any other
Loan Document, then Lender (in Borrower’s name or in its own name) may, but is
under no obligation to, perform them or cause them to be performed for the
account of Borrower at Borrower’s sole expense. Any and all expenses thus
incurred or paid by Lender shall be Borrower’s demand obligations to Lender and
shall bear interest, from the date of Lender’s payment of any such obligation or
expense for Borrower’s account until the date on which Borrower repays it to
Lender, at the default rate of interest set forth in the Note. Upon making any
such payment or incurring any such expense, Lender shall be fully subrogated to
all of the rights of the person or entity receiving such payment. Any amounts
owing by Borrower to Lender pursuant to this provision or any other provision of
this Agreement shall automatically and without notice constitute a portion of
the Obligations evidenced by the Note secured by the Deed of Trust and the other
Loan Documents, and guaranteed by the Guarantors under the Guaranty. The amount
and nature of any such expense and the time when paid shall be fully established
by the affidavit of Lender or any of Lender’s officers or agents.
     21. Release of Lender. Upon execution of this Agreement, Borrower and
Guarantor each hereby releases, remises and forever discharges Lender, its
employees, officers, directors, consultants, advisors, participants, agents and
affiliates (collectively, the “Lender Parties”) from any and all causes of
actions, suits, debts, claims and demands whatsoever arising prior to execution
of this Agreement in law or in equity due to any action taken or omitted be
taken by any of the Lender Parties in connection with the Loan, the Atlanta
Homes Loan, the Highlands Loan, the LOC Note, the Fifteen Million Dollar
Comstock Loan or any other potential transaction between Guarantor (or any
affiliate of Guarantor) and Lender that may have been discussed with Lender but
not consummated.
     22. Miscellaneous. To the extent of any conflict between the Note (or any
earlier modification of it) and this Modification, this Modification shall
control. Except as hereby expressly modified, all terms of the Note and all
other Loan Documents (as any of them may have been previously modified by any
written agreement) remain in full force and effect. This Agreement (a) shall
bind and benefit the parties hereto and their respective heirs, beneficiaries,
administrators, executors, receivers, trustees, successors and assigns
(provided, however, no party other than the Lender shall assign its rights
hereunder without the prior written consent of the Lender); (b) may be modified
or amended only by a writing signed by the Lender and the Borrower; (c) SHALL BE
GOVERNED BY (INCLUDING BUT NOT LIMITED TO ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION) THE LAWS OF THE COMMONWEALTH OF VIRGINIA AND UNITED STATES
FEDERAL LAW; (d) may be executed in several counterparts, and by the parties
hereto on separate counterparts, and each counterpart, when executed and
delivered, shall constitute an original agreement enforceable against all who
signed it without production of or accounting for any other counterpart, and all
separate counterparts shall constitute the same agreement; and (e) embodies the
entire agreement and understanding between the parties with respect to
modifications of documents provided for herein and supersedes all prior
conflicting or inconsistent agreements, consents and understandings relating to
such subject matter. “Borrower” shall include, in their individual capacities
and jointly, all parties hereinabove named as the Borrower. The duties,
covenants, conditions, obligations, and warranties of the Borrower in this
Agreement shall be joint and several obligations of the Borrower and, if more
than one, of each party named a the Borrower hereinabove, and each such party’s
heirs, legal representatives, successors and assigns.
Bank of America — Comstock Bellemeade Modification

Page8



--------------------------------------------------------------------------------



 



If any Borrower is a corporation, partnership of other legal entity, the
Borrower ana the person or persons signing for it represent and warrant to the
Lender that this Agreement is duly executed, acknowledged and delivered by the
Borrower’s duly authorized representatives. Whenever used herein, the singular
number shall include the plural and the plural the singular, and any gender
shall be applicable to all genders. The use of the words “herein”, “hereof”,
“hereunder” and other similar compounds of the word “here” shall refer to this
entire Modification and not to any particular section, paragraph or provision.
The headings in this Modification shall be accorded no significance in
interpreting it.
     23. Notices. All notices, in connection with the Loan addressed to Lender,
shall hereinafter be sent to Lender at the following address:
Lender:
Norman Trepner
Bank of America, N.A.
187 Danbury Road
Wilton, CT 06897
Fax (203) 423-4003
with a copy to:
Bank of America, N.A.
Attn: Loan Administration, Ladreda Spencer
101 E. Kennedy Boulevard (7th Floor)
Tampa, FL 33602
Fax (813) 225-8322
with a copy to:
Bank of America, N.A.
Attn:Loan Administration, Kathle Hatton
101 E. Kennedy Boulevard (7th Floor)
Tampa, FL 33602
Fax (813) 225-8322
with a copy to:
Friedlander, Misler, Sloan, Kletzkin & Ochsman, PLLC
Attn: David M. Astrove
1101 17th Street, NW, Suite 700
Washington, DC 20036
[remainder of page intentionally left blank]
[signatures to follow]
Bank of America — Comstock Bellemeade Modification

Page 9



--------------------------------------------------------------------------------



 



     EXECUTED ON THE DATE OR DATES OF THE ACKNOWLEDGMENTS HEREOF, BUT EFFECTIVE
AS OF
THE DATE FIRST STATED IN THIS AGREEMENT.

                  WITNESS:   BORROWER:    
 
                        COMSTOCK BELLEMEADE, L.C., a Virginia            
limited liability company    
 
               
 
      By:   COMSTOCK HOMEBUILDING    
 
          COMPANIES, INC., as Manager    
 
                /s/ Bruce Labovitz   By:   /s/ Christopher Clemente             
       Print Name: Bruce Labovitz       Print Name:                 Print Title:
   

[SEAL]

             
COMMONWEALTH OF VIRGINIA
    )      
 
      )ss:    
COUNTY OF FairFax
    )      

     I, Kelly L. Wyche, a Notary Public in and for the aforesaid said
jurisdiction, do hereby certify that Christopher Clemente who is personally well
known to me as (or satisfactorily proven to me to be) the person who signed the
foregoing instrument executed this 28 day of December,2006, personally appeared
before me in said jurisdiction and acknowledged that he is the CEO of COMSTOCK
HOMEBUILDING COMPANIES, INC., a Delaware corporation, which is the Manager of
COMSTOCK BELLEMEADE, L.C., a Virginia limited liability company which is a party
to the foregoing instrument; that he has been duly authorized to execute and
deliver the foregoing instrument for the purposes therein contained and that the
same is his act and deed and the act and deed of COMSTOCK BELLEMEADE, L.C.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this 28 day of
December  , 2006.

         
 
  Kelly L. Wyche
 
 Notary Public    
(SEAL)
       
 
  My Commission expires: 11-30-08    

          [signatures continue on the next page]
                     

Bank of America — Comstock Bellemeade Modification

Page 10



--------------------------------------------------------------------------------



 



              WITNESS:   LENDER:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:        
 
 Print Name:
     
 
 Print Name:    
 
      Print Title:    

[CORPORATE SEAL]

             
STATE OF FLORIDA
    )      
 
      ) ss:    
COUNTY OF HILLSBOROUGH
    )      

     I,                                         , Notary Public in and for the
aforesaid said jurisdiction, do hereby certify that                     , who is
personally well known to me as (or satisfactorily proven to me to be) the person
who signed the foregoing instrument executed this                     day of
                    , 2006, personally appeared before me in said jurisdiction
and acknowledged that he is the                     , of BANK OF AMERICA, N.A.,
a national banking association; that he has been duly authorized to execute and
deliver the foregoing instrument for the purposes therein contained and that the
same is his act and deed and the act and deed of BANK OF AMERICA, N.A.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this
                     day of                     , 2006.

         
 
 
 
 Notary Public    
 
       
(SEAL)
       
 
       
 
  My Commission expires:    
 
       
 
 
 
     

[signatures continue on the next page]
Bank of America — Comstock Bellemeade Modification

Page 11



--------------------------------------------------------------------------------



 



                  WITNESS:   GUARANTOR:    
 
                        COMSTOCK HOMEBUILDING COMPANIES,             INC, a
Delaware corporation    
 
                /s/ Bruce Labovitz   By:   /s/ Christopher Clemente             
       Print Name: Bruce Labovitz       Print Name: Christoper Clemente    
 
          Print Title:  CEO    

[SEAL]

             
COMMONWEALTH OF VIRGINIA
    )      
 
  ) ss:    
COUNTY OF FairFax
    )      

     I, Kelly L. Wyche, a Notary Public in and for the aforesaid said
jurisdiction, do hereby certify that Christopher Clemente, who is personally
well known to me as (or satisfactorily proven to me to be) the person who signed
the foregoing instrument executed this 27 day of December, 2006, personally
appeared before me in said jurisdiction and acknowledged that he is the CEO of
COMSTOCK HOMEBUILDING COMPANIES, INC., a Delaware corporation which is a party
to the foregoing instrument; that he has been duly authorized to execute and
deliver the foregoing instrument for the purposes therein contained and that the
same is his act and deed and the act and deed of COMSTOCK HOMEBUILDING
COMPANIES, INC., a Delaware corporation.
     IN WITNESS WHEREOF, I have set my hand and Notarial Seal, this 27 day of
December, 2006.

         
 
  /s/ Kelly L. Wyche
 
 Notary Public    
 
       
(SEAL)
       
 
       
 
  My Commission expires: 11-30-08    

[signatures continue on the next page]
Bank of America — Comstock Bellemeade Modification

 



--------------------------------------------------------------------------------



 



              WITNESS:   TRUSTEE:    
 
           
 
 Print Name:
     
 
 LENKA E. LUNDSTEN    
 
      Sole Acting Trustee    

[CORPORATE SEAL]

                 
COMMONWEALTH OF VIRGINIA
    )          
 
    )     ss:    
COUNTY OF                    
    )          

     I HEREBY CERTIFY that on this                     day
of                    , 2006, before me, the subscriber, a Notary Public in and
for the jurisdiction aforesaid, personally appeared in said jurisdiction LENKA
E. LUNDSTEN, personally well known to me (or satisfactorily proven) to be the
person who executed the foregoing instrument as TRUSTEE; and acknowledged that,
having authority to do so, she executed the foregoing instrument as her act and
deed for the purposes therein contained, and delivered the same as such.
     WITNESS my hand and Notarial Seal the year and day first above written.

         
 
  [SEAL]
 
   
 
  Notary Public    

Bank of America — Comstock Bellemeade Modification

 